Citation Nr: 1800026	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  14-04 922		DATE
		

THE ISSUE

Entitlement to a higher initial disability rating than 50 percent prior to November 26, 2012, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


ORDER

Entitlement to a higher initial disability rating for PTSD is dismissed.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher initial disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a higher initial disability rating for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1966 to July 1968 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issue for further development in November 2015.  In that remand, the Board also required that the Veteran be provided a Statement of the Case regarding entitlement to an earlier effective date for the award of an increased rating for prostate cancer residuals, entitlement to an extraschedular disability rating for the same residuals, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The requested SOC was issued in July 2016.  The Veteran did not submit a subsequent substantive appeal for those issues.  Therefore, those issues are not considered on appeal.  

Entitlement to a higher initial disability rating for PTSD.  

The Board may dismiss any appeal that fails to allege specific error of fact or law  in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

The Veteran perfected an appeal as to the issue of entitlement to a higher initial disability rating for PTSD.  In January 2017, the Veteran submitted a signed statement indicating that he wished to withdraw his current appeal, to include all remaining items contained in any statements of the case or supplemental statements of the case.  As such, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal regarding entitlement to a higher initial disability rating for PTSD.  Therefore, the issue is dismissed.




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel





Department of Veterans Affairs


